DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
Applicant argues that Stein does not disclose a generally annular body disposeable within the housing bore so as to be spaced entirely axially apart from the at least one seal.
Examiner notes that Stein discloses a generally annular body disposeable within the housing bore (annular body of 24 within bore of 14) so as to be spaced entirely axially apart from the at least one seal (24 entirely axially spaced apart from 20 as there is a gap between 24 and 20 separated by 40 and another gap between 28 (part of 24) and 39 separated by 36, fig 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Examiner considers that portions of the retainer device that do not have retainer lugs are spaced apart from the seal, for examination purpose.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 8, 9, 11 - 14, 15 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein (U.S. Patent # 3516678).

Regarding claim 1, Stein fig 1 discloses a retainer device (24) for a seal assembly for sealing between a shaft (14, fig 1) and a housing (10), the housing having a bore (bore of 10) and the shaft being disposed within the housing bore (14 within bore of 10) and rotatable about a central axis (14 rotatable about an axis), the seal assembly including at least one annular seal (20) disposed within the housing bore (20 within bore of 10) and about the shaft (20 about 14, fig 1) and at least one spring for biasing the seal along the axis (40 biasing 20), the retainer device comprising:

a generally annular body disposeable within the housing bore (annular body of 24 within bore of 14) so as to be spaced entirely axially apart from the at least one seal (See 112 rejection above, examiner considers that portions of the retainer device that do not have retainer lugs are spaced apart from the seal) (24 entirely axially spaced apart from 20 as there is a gap between 24 and 20 separated by 40 and another gap between 28 (part of 24) and 39 separated by 36, fig 1), the body being coupleable with the housing (body of 24 coupleable with 10) such that the body is generally nonrotatable about the central axis (body of 24 non-rotatable about axis) and including at least one retainer lug (36, fig 1) extending at least generally axially from the body (fig 1), the lug being engageable with the seal (36 engageable with 20) to prevent angular displacement of the seal about the axis (Col 3, Lines 6 – 11, 36 engageable with 20 to prevent angular displacement of the seal about the axis), and at least one 

Regarding claim 3, Stein fig 1 discloses the retainer device wherein the annular body has inner and outer radial ends (radial ends of 24) and at least one spring retainer lip (retainer lip 28 close to the radial inner end of 24) extending axially outwardly from the spring contact surface (retainer lip 28 extending axially outwardly from 44) and located generally adjacent to the body inner radial end (retainer lip 28 adjacent to inner radial end of 24).

Regarding claim 4, Stein fig 1 discloses the retainer device wherein the annular body includes a generally annular plate (annular body of 24 is a generally annular plate).

Regarding claim 5, Stein discloses the retainer device wherein the at least one retainer lug of the annular body includes a plurality of retainer lugs spaced circumferentially about the centerline (plurality of 36, fig 1, Col 3, Lines 6 - 11).

Regarding claim 8, Stein fig 1 discloses the retainer device wherein the at least one retainer lug has at least one generally radially extending retention surface contactable by the at least one seal to prevent angular displacement of the seal about the central axis (radial surface of 36 contactable by 20, fig 1).

Regarding claim 9, Stein fig 1 discloses a mechanical assembly comprising: a housing having a central bore (bore of 10);

an inner member disposed within the bore (14 within bore of 10, fig 1) and rotatable about a central axis (14 rotatable about axis of 14); at least one generally annular seal disposed within the housing bore and about the inner member (20 within bore of 10 and about 14);

at least one spring configured to bias the at least one seal generally along the axis (40 biases 20 along axis); and 
a retainer device including a generally annular body having a centerline and being disposed within the housing bore (24 within bore of 10) so as to be spaced entirely axially apart from the at least one seal (See 112 rejection above, examiner considers that portions of the retainer device that do not have retainer lugs are spaced apart from the seal) (24 entirely axially spaced apart from 20 as there is a gap between 24 and 20 separated by 40 and another gap between 28 (part of 24) and 39 separated by 36, fig 1), the body being coupled with the housing (body of 24 coupled with 10) such that the body is generally nonrotatable about the central axis (fig 1) and including at least one retainer lug extending at least generally axially from the body (36 axially from body of 24), the lug being engaged with the seal (36 engaged with 20) to prevent angular displacement of the seal about the axis (fig 1), and at least one generally radially-extending spring contact surface (44) contacted by an end of the at least one spring (40) such that the spring biases the seal axially away from the retainer body in a first direction along the axis (40 biases 20).

Regarding claim 11, Stein fig 1 discloses the mechanical assembly wherein the at least one spring includes a plurality of springs (plurality of springs 40, Col 3, Lines 13 - 17) spaced circumferentially about the central axis, each one of the springs extending between the retainer body contact surface and the at least one seal (40 between 44 and 20).

Regarding claim 12, Stein fig 1 discloses the mechanical assembly wherein the retainer annular body has inner and outer radial ends (inner and outer radial ends of 24) and at least one spring retainer lip (28) extending axially outwardly from the spring contact surface and located generally adjacent to the body inner radial end (28 adjacent to inner radial end of 24).

Regarding claim 13, Stein fig 1 discloses the retainer device wherein the annular body includes a generally annular plate (annular body of 24 is a generally annular plate).

Regarding claim 14, Stein fig 1 discloses the mechanical assembly wherein the at least one retainer lug of the annular body includes a plurality of retainer lugs spaced circumferentially about the centerline (36, Col 3, Lines 6 - 11).

Regarding claim 15, Stein fig 1 discloses the mechanical assembly wherein:

the housing has an inner surface defining the bore (bore of 10) and at least one opening extending radially-outwardly from the bore inner surface (opening of bore of 10); and the at least one retainer lug has an outer radial end disposeable within the 

Regarding claim 18, Stein fig 1 discloses the mechanical assembly wherein the at least one retainer lug has at least one generally radially extending retention surface contactable by the at least one seal to prevent angular displacement of the seal about the central axis (radial surface of 36 contactable by 20, fig 1).

Regarding claim 19, Stein fig 1 discloses the mechanical assembly wherein:
the at least one seal has opposing axial ends (20 with two ends), at least one coupler opening extending generally axially from one of the seal axial ends (38 extending from axial end of 20), the coupler opening being defined at least partially by a radial surface (radial surface of coupler opening of 38); and

the at least one retainer lug is disposed within the seal coupler opening such that the lug radial surface contacts the seal opening radial surface (radial surface of 36 contacts the radial surface of coupler opening of 20).

Regarding claim 20, Stein fig 1 discloses the mechanical assembly wherein:

at least one seal includes a plurality of generally arcuate seal segments, each seal segment having two opposing ends each coupled with a separate end of each 

the retainer includes a plurality of the lugs each extending form the annular body and spaced circumferentially about the body centerline, each retainer lug being disposeable within a separate one of the coupler openings of the seal segments (plurality of 36 within coupler openings 38 of 20, Col 3, Lines 6 – 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.S.K/Examiner, Art Unit 3675                   

/VISHAL A PATEL/Primary Examiner, Art Unit 3675